 

--------------------------------------------------------------------------------

Exhibit 10.3
 




$49,297.50
August 12, 2011



HELIX WIND, CORP.
 
Secured Convertible Promissory Note
 
FOR VALUE RECEIVED, Helix Wind, Corp., a Nevada corporation (the “Borrower”),
hereby promises to pay to St. George Investments, LLC, an Illinois limited
liability company, its successor or assigns (the “Lender,” and together with the
Borrower, the “Parties”), the principal sum of $49,297.50 (the “Principal
Amount”) together with all accrued and unpaid interest thereon, fees incurred or
other amounts owing hereunder, all as set forth below in this Convertible
Promissory Note (this “Note”). This Note is issued pursuant to that certain Note
Purchase Agreement of even date herewith, entered into by and between the
Borrower and the Lender (the “Purchase Agreement”).
 
1.            Principal and Interest Payments. Interest on the unpaid principal
balance of this Note shall accrue at the rate of 6% per annum. Interest shall be
computed on the basis of a 360-day year for the actual number of days elapsed.
As set forth hereafter, upon the occurrence of a Trigger Event (as defined
below) or an Event of Default (as defined below), the Outstanding Balance (as
defined below) of this Note shall accrue simple interest at the rate of 15% per
annum from and after the date of the occurrence of the Trigger Event or Event of
Default, whether before or after judgment, until paid in full. Notwithstanding
any provision to the contrary herein, in no event shall the applicable interest
rate at any time exceed the maximum interest rate allowed under applicable
law.  If not sooner converted as provided below, the entire unpaid principal
balance and all accrued and unpaid interest, if any, shall be due and payable
upon the date that is six months from the date of this Note (the “Maturity
Date”). All payments owing hereunder shall be made in lawful money of the United
States of America delivered to the Lender at the address furnished to the
Borrower for that purpose. All payments shall be applied first to costs of
collection, if any, then to accrued and unpaid interest, and thereafter to
principal. For purposes hereof, the term “Outstanding Balance” means the sum of
the outstanding principal balance of this Note and any accrued but unpaid
interest, collection and enforcement costs, and any other fees and penalties
incurred under this Note.
 
 2.           Prepayment by the Borrower. Subject to the terms of the Prepayment
Right (as defined below), the Borrower may, in its sole and absolute discretion,
pay all or any portion of the Outstanding Balance at any time prior to the
Maturity Date without penalty or premium.  Notwithstanding anything to the
contrary herein, so long as no Trigger Event or Event of Default (as defined
hereafter) has occurred, the Borrower may fully repay this Note (the “Prepayment
Right”) at any time prior to the Maturity Date at a price equal to $34,075.00,
plus Lender’s Transaction Expenses (as defined in the Purchase Agreement), plus
a multiple of (a) $34,075.00 times (b) three-tenths (0.3) times (c) a fraction,
the numerator of which is the number of days elapsed since the date of this Note
and the denominator of which is one hundred eighty (180).  For avoidance of
doubt, (x) interest hereunder, if applicable, shall at all times be computed
based on the greater of the Principal Amount or the Outstanding Balance, and (y)
if a Trigger Event or Event of Default has occurred, the Borrower shall not have
the Prepayment Right.
 
3.           Original Issue Discount.  The Borrower acknowledges that the
Principal Amount of this Note exceeds the Initial Net Purchase Price (as defined
in the Note Agreement) and that such excess is comprised of an original issue
discount and the Lender’s Transaction Expenses (as defined in the Purchase
Agreement) and shall be fully earned and charged to the Borrower upon the
execution of this Note, and shall be paid to the Lender as part of the
outstanding principal balance as set forth in this Note.   
 


 
1

--------------------------------------------------------------------------------

 


4.           Conversion.
 
 
(a)           Optional Conversion. At any time or from time to time after the
date of this Note and prior to payment in full of the Outstanding Balance, the
Lender shall have the right, at the Lender’s option, to convert the Outstanding
Balance, in whole or in part (the “Conversion Amount”), into common stock (the
“Common Stock”) of the Borrower.  The number of shares of Common Stock to be
issued upon such conversion shall be determined by dividing (i) the Conversion
Amount by (ii) the lower of (1) 100% of the average volume-weighted average
price of the Common Stock (the “VWAP”) for the three (3) trading days with the
lowest VWAP during the twenty (20) trading days immediately preceding the date
set forth on the Notice of Conversion (defined below), or (2) 50% of the lower
of (A) the average VWAP over the five (5) trading days immediately preceding the
date set forth in the Notice of Conversion or (B) the VWAP on the day
immediately preceding the date set forth in the Notice of Conversion (the lower
of the foregoing (1) and (2), the “Conversion Price”).  The trading data used to
compute the VWAP shall be as reported by Bloomberg, LP (“Bloomberg”), or if such
information is not then being reported by Bloomberg, then as reported by such
other data information source as may be selected by the Lender.
 
(b)           Conversion Mechanics. In order to convert this Note into Common
Stock, the Lender shall give written notice to the Borrower at its principal
corporate office or the notice address provided in the Purchase Agreement (which
notice, notwithstanding anything herein to the contrary, may be given via
facsimile, email, or other means in the discretion of the Lender) pursuant to a
Notice of Conversion in substantially the form attached hereto as Exhibit A (the
“Notice of Conversion”) of the election to convert the same pursuant to this
Section.  Such Notice of Conversion shall state the Conversion Amount, the
number of shares of Common Stock to which Lender is entitled pursuant to the
Notice of Conversion (the “Conversion Shares”), and the account in which the
shares of Common Stock are to be deposited (the “Lender Account”).  The Borrower
shall immediately, but in no event later than three (3) days after receipt of a
Notice of Conversion (the “Delivery Date”), deliver the Conversion Shares to the
Lender Account.  Notwithstanding anything herein to the contrary, all such
deliveries of Conversion Shares shall be electronic, via DWAC or DTC if Borrower
is then eligible for such electronic delivery program.  In the event the
Borrower fails to deliver the Conversion Shares on or before the Delivery Date,
in addition to all other remedies available to the Lender hereunder and at law
or in equity, a penalty equal to 1.5% of the Conversion Amount shall be added to
the balance of this Note per day until such Conversion Shares are
delivered.  The conversion shall be deemed to have been made immediately prior
to the close of business on the date of the Notice of Conversion, and the person
or entity entitled to receive the shares of Common Stock upon such conversion
shall be treated for all purposes as the record holder or holders of such shares
of Common Stock as of such date.
 
(c)           No Fractional Shares. Conversion calculations pursuant to Section
4(a) shall be rounded up to the nearest whole share, and no fractional shares
shall be issuable by the Borrower upon conversion of this Note. All shares
issuable upon a conversion of this Note (including fractions thereof) shall be
aggregated for purposes of determining whether such conversion would result in
the issuance of a fractional share.
 


 
2

--------------------------------------------------------------------------------

 


(d)           No Impairment.  The Borrower will not, by amendment of its
Articles of Incorporation or through any reorganization, recapitalization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Borrower, but will at all times in good faith assist in the carrying out of all
the provisions of this Section 4 and in the taking of all such action as may be
necessary or appropriate in order to protect the conversion rights of the Lender
against impairment.
 
5.           Certain Adjustments. The number and class or series of shares into
which this Note may be converted under Section 4 shall be subject to adjustment
in accordance with the following provisions:
 
(a)           Computation of Adjusted Conversion Price.  Except as hereinafter
provided, in case the Borrower shall at any time after the date hereof issue or
sell any (i) shares of Common Stock or preferred shares convertible into Common
Stock, or (ii) debt, warrants, options or other instruments or securities which
are convertible into or exercisable for shares of Common Stock (together herein
referred to as “Equity Securities”), in each case for consideration (or with a
conversion price) per common share less than the Conversion Price in effect
immediately prior to the issuance or sale of such securities or instruments, or
without consideration, other than Excepted Issuances (as defined below) then
forthwith upon such issuance or sale, the Conversion Price shall (until another
such issuance or sale) be reduced to the price (calculated to the nearest full
cent) equal to the price (or conversion or exercise price) of any such
securities or instruments. For the purposes of this Section 5, the term
Conversion Price shall mean the Conversion Price per share set forth in Section
4(a) hereof, as adjusted from time to time pursuant to the provisions of this
Section.
 
“Excepted Issuances” shall mean, collectively, (i) the Borrower’s issuance of
securities in connection with strategic license agreements and other partnering
arrangements so long as such issuances are not for the purpose of raising
capital and in which holders of such securities or debt are not at any time
granted registration rights, and (ii) the Borrower’s issuance of Common Stock or
the issuances or grants of options to purchase Common Stock to employees,
directors, and consultants, pursuant to plans which are constituted on the date
of this Note.
 
For purposes of any computation to be made in accordance with this Section 5,
the following provisions shall be applicable:
 
(i)           In case of the issuance or sale of any shares of Equity Securities
for consideration part or all of which shall be cash, the amount of the cash
consideration shall be deemed to be the amount of cash received by the Borrower
for such shares (or, if shares of stock are offered by the Borrower for
subscription, the subscription price, or, if either of such securities shall be
sold to underwriters or dealers for public offering without a subscription
price, the public offering price, before deducting therefrom any compensation
paid or discount allowed in the sale, underwriting or purchase thereof by
underwriters or dealers or other persons or entities performing similar
services), or any expenses incurred in connection therewith and less any amounts
payable to security holders or any affiliate thereof, including, without
limitation, any employment agreement, royalty, consulting agreement, covenant
not to compete, earnout or contingent payment right or similar arrangement,
agreement or understanding, whether oral or written; all such amounts shall be
valued at the aggregate amount payable thereunder whether such payments are
absolute or contingent and irrespective of the period or uncertainty of payment,
the rate of interest, if any, or the contingent nature thereof.
 


 
3

--------------------------------------------------------------------------------

 


(ii)           In case of the issuance or sale (otherwise than as a dividend or
other distribution on any stock of the Borrower) of shares of Equity Securities
for a consideration part or all of which shall be other than cash, the amount of
the consideration therefore other than cash shall be deemed to be the value of
such consideration as determined in good faith by the Board of Directors of the
Borrower.
 
(iii)           Shares of Equity Securities issuable by way of dividend or other
distribution on any capital stock of the Borrower shall be deemed to have been
issued immediately after the opening of business on the day following the record
date for the determination of stockholders entitled to receive such dividend or
other distribution and shall be deemed to have been issued without
consideration.
 
(iv)           The reclassification of securities of the Borrower other than
shares of Equity Securities into securities including shares of Equity
Securities shall be deemed to involve the issuance of such shares of Equity
Securities for consideration other than cash immediately prior to the close of
business on the date fixed for the determination of security holders entitled to
receive such shares, and the value of the consideration allocable to such shares
of stock shall be determined as provided in this Section 5.
 
(v)           The number of shares of Equity Securities at any one time
outstanding shall include the aggregate number of shares issued or issuable
(subject to readjustment upon the actual issuance thereof) upon the exercise of
then outstanding options, rights, warrants, and convertible and exchangeable
securities.
 
 (b)            Adjustment for Reorganization or Recapitalization. If, while
this Note remains outstanding and has not been converted, there shall be a
reorganization or recapitalization of the Borrower (other than a combination,
reclassification, exchange or subdivision of shares otherwise provided for
herein), all necessary or appropriate lawful provisions shall be made so that
the Lender shall thereafter be entitled to receive upon conversion of this Note,
the greatest number of shares of stock or other securities or property that a
holder of the class of securities deliverable upon conversion of this Note would
have been entitled to receive in such reorganization or recapitalization if this
Note had been converted immediately prior to such reorganization or
recapitalization, all subject to further adjustment as provided in this Section
5. If the per share consideration payable to the Lender for such class of
securities in connection with any such transaction is in a form other than cash
or marketable securities, then the value of such consideration shall be
determined in good faith by the Borrower’s Board of Directors. The foregoing
provisions of this subsection shall similarly apply to successive
reorganizations or recapitalizations and to the stock or securities of any other
corporation that are at the time receivable upon the conversion of this Note. In
all events, appropriate adjustment shall be made in the application of the
provisions of this Note (including adjustment of the conversion price and number
of shares into which this Note is then convertible pursuant to the terms and
conditions of this Note) with respect to the rights and interests of the Lender
after the transaction, to the end that the provisions of this Note shall be
applicable after that event, as near as reasonably may be, in relation to any
shares or other property deliverable or issuable after such reorganization or
recapitalization upon conversion of this Note.
 


 
4

--------------------------------------------------------------------------------

 


(c)            Adjustments for Split Subdivision or Combination of Shares.  If
the Borrower at any time while this Note remains outstanding and unconverted,
shall split or subdivide any class of securities into which this Note may be
converted into a different number of securities of the same class, the number of
shares of such class issuable upon conversion of this Note immediately prior to
such split or subdivision shall be proportionately increased and the Conversion
Price, Trigger Price (as defined below), and any other applicable prices for
such class of securities shall be proportionately decreased. If the Borrower at
any time while this Note, or any portion hereof, remains outstanding and
unconverted shall combine any class of securities into which this Note may be
converted, into a different number of securities of the same class, the number
of shares of such class issuable upon conversion of this Note immediately prior
to such combination shall be proportionately decreased and the Conversion Price,
Trigger Price, and any other applicable prices for such class of securities
shall be proportionately increased.
 
(d)            Adjustments for Dividends in Stock or Other Securities or
Property. If, while this Note remains outstanding and unconverted, the holders
of any class of securities as to which conversion rights under this Note exist
at the time shall have received, or, on or after the record date fixed for the
determination of eligible stockholders, shall have become entitled to receive,
without payment therefor, other or additional stock or other securities or
property (other than cash) of the Borrower by way of dividend, then and in each
case, this Note shall represent the right to acquire, in addition to the number
of shares of such class of security receivable upon conversion of this Note, and
without payment of any additional consideration therefor, the amount of such
other or additional stock or other securities or property (other than cash) of
the Borrower that such holder would hold on the date of such conversion had it
been the holder of record of the class of security receivable upon conversion of
this Note on the date hereof and had thereafter, during the period from the date
hereof to and including the date of such conversion, retained such shares and/or
all other additional stock available by it as aforesaid during such period,
giving effect to all adjustments called for during such period by the provisions
of this Section 5.
 
(e)            No Change Necessary. The form of this Note need not be changed
because of any adjustment in the number of shares of Common Stock issuable upon
its conversion.
 
6.           Further Adjustments. In case at any time or, from time to time, the
Borrower shall take any action that affects the class of securities into which
this Note may be converted under Section 4, other than an action described
herein, then, unless such action will not have a material adverse effect upon
the rights of the Lender, the number of shares of such class of securities (or
other securities) into which this Note is convertible shall be adjusted in such
a manner and at such time as shall be equitable under the circumstances.
 


 
5

--------------------------------------------------------------------------------

 


7.           Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment pursuant to Section 5 or Section 6, the Borrower at
its sole expense shall promptly compute such adjustment or readjustment in
accordance with the terms hereof and furnish to the Lender a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based. The Borrower shall, upon the written
request at any time of the Lender, furnish or cause to be furnished to the
Lender a like certificate setting forth (i) such adjustments and readjustments,
and (ii) the number and class of securities and the amount, if any, of other
property which at the time would be received upon the conversion of this Note
under Section 4.
 
8.           Security. This Note is secured by that certain Security Agreement
of even date herewith (the “Borrower Security Agreement”) executed by the
Borrower in favor of the Lender encumbering certain assets of the Borrower, as
more specifically set forth in the Borrower Security Agreement, all the terms
and conditions of which are hereby incorporated into and made a part of this
Note. Furthermore, the Borrower’s obligations under this Note are guarantied by
Helix Wind, Inc., a Nevada corporation and subsidiary of the Borrower
(“Guarantor”), pursuant to a separate Guaranty executed by Guarantor for the
benefit of the Lender (the “Guaranty”). Such Guaranty is secured by a certain
Security Agreement of even date herewith (the “Guarantor Security Agreement,”
and together with the Borrower Security Agreement, the “Security Agreements”)
executed by Guarantor in favor of the Lender encumbering certain assets of
Guarantor, as more specifically set forth in the Guarantor Security Agreement.
 
9.           Change of Control.  In the event of (i) any transaction or series
of related transactions (including any reorganization, merger or consolidation)
that results in the transfer of 50% or more of the outstanding Common Stock of
the Borrower, or (ii) a sale of all or substantially all of the assets of the
Borrower to another person or entity, this Note shall be automatically due and
payable. The Borrower will give the Lender not less than ten (10) business days
prior written notice of the occurrence of any events referred to in this Section
9.
 
10.           Representations and Warranties of the Borrower.  In addition to
the representations and warranties set forth in the Purchase Agreement, the
Guaranty and the Security Agreements, which are incorporated herein, the
Borrower hereby represents and warrants to the Lender that:
 
(a)           The Borrower understands and acknowledges that the number of
Conversion Shares issuable upon conversion of this Note will increase in certain
circumstances. The Borrower further acknowledges that its obligation to issue
Conversion Shares upon conversion of this Note in accordance with its terms is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other stockholders of the Borrower;
 
(b)           The Borrower’s Common Stock is registered under Section 12(g) of
the Securities Exchange Act of 1934 (the “Exchange Act”);
 
(c)           The Borrower is subject to the reporting requirements of section
13 or 15(d) of the Exchange Act and has filed all required reports under section
13 or 15(d) of the Exchange Act during the 12 months prior to the date hereof
(or for such shorter period that the issuer was required to file such reports);
and
 


 
6

--------------------------------------------------------------------------------

 


(d)           The issuance of this Note is duly authorized. Upon conversion in
accordance with the terms of this Note, the Conversion Shares, when issued, will
be validly issued, fully paid and non-assessable, free from all taxes, liens,
claims, pledges, mortgages, restrictions, obligations, security interests and
encumbrances of any kind, nature and description. The Borrower has reserved from
its duly authorized capital stock the appropriate number of shares of Common
Stock for issuance upon conversion of this Note as required by the terms of this
Note.
 
11.           Affirmative and Negative Covenants. In addition to the covenants
set forth in the Purchase Agreement, the Guaranty and the Security Agreements,
the Borrower covenants and agrees, while any amounts under this Note are
outstanding, as follows:
 
(a)           The Borrower shall do all things necessary to preserve and keep in
full force and effect its corporate existence, including, without limitation,
all licenses or similar qualifications required by it to engage in its business
in all jurisdictions in which it is at the time so engaged; and continue to
engage in business of the same general type as conducted as of the date hereof;
and  continue to conduct its business substantially as now conducted or as
otherwise permitted hereunder;
 
(b)           The Borrower shall pay and discharge promptly when due all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property before the same shall become
delinquent or in default, which, if unpaid, might reasonably be expected to give
rise to liens or charges upon such properties or any part thereof, unless, in
each case, the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Borrower has maintained adequate reserves with
respect thereto in accordance with GAAP;
 
(c)           The Borrower shall comply in all material respects with all
federal, state and local laws and regulations, orders, judgments, decrees,
injunctions, rules, regulations, permits, licenses, authorizations and
requirements applicable to it (collectively, “Requirements”) of all governmental
bodies, departments, commissions, boards, companies or associations insuring the
premises, courts, authorities, officials or officers which are applicable to the
Borrower or any of its properties, except where the failure to so comply would
not have a material adverse effect on the Borrower or any of its properties;
provided, however, that nothing provided herein shall prevent the Borrower from
contesting the validity or the application of any Requirements;
 
(d)           The Borrower shall keep proper records and books of account with
respect to its business activities, in which proper entries, reflecting all of
their financial transactions, are made in accordance with GAAP;
 
(e)           From the date hereof until the date that is six months after all
the Conversion Shares either have been sold by the Lender, or may permanently be
sold by the Lender without any restrictions pursuant to Rule 144 (the
“Registration Period”), the Borrower shall file with the Securities and Exchange
Commission (the “SEC”) in a timely manner all required reports under section 13
or 15(d) of the Exchange Act, as amended, and such reports shall conform to the
requirement of the Exchange Act and the SEC for filing thereunder;
 


 
7

--------------------------------------------------------------------------------

 


(f)           The Borrower shall furnish to the Lender so long as the Lender
owns Common Stock, promptly upon written request, (i) a written statement by the
Borrower that it has complied with the reporting requirements of Rule 144, (ii)
a copy of the most recent annual or quarterly report of the Borrower and such
other reports and documents so filed by the Borrower, and (iii) such other
information as may be reasonably requested to permit the Lender to sell such
securities pursuant to Rule 144 without registration;
 
(g)           During the Registration Period, the Borrower shall not terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would otherwise permit
such termination;
 
(h)           On the date hereof, the Borrower shall reserve for issuance to the
Lender the number of shares of its Common Stock that shall be necessary to
effect the full conversion of this Note multiplied by 1.5, for issuance upon
conversions of this Note (the “Share Reserve”). The Borrower represents that it
has sufficient authorized and unissued shares of Common Stock available to
create the Share Reserve after considering all other commitments that may
require the issuance of Common Stock. The Borrower shall take all action
reasonably necessary to at all times have authorized, and reserved for the
purpose of issuance, such number of shares of Common Stock as shall be necessary
to effect the full conversion of the Note multiplied by 1.5. If at any time the
Share Reserve is insufficient to effect the full conversion of the Note, the
Borrower shall increase the Share Reserve accordingly. If the Borrower does not
have sufficient authorized and unissued shares of Common Stock available to
increase the Share Reserve, the Borrower shall call and hold a special meeting
of the stockholders within thirty (30) days of such occurrence, for the sole
purpose of increasing the number of shares authorized. The Borrower’s management
shall recommend to the stockholders to vote in favor of increasing the number of
shares of Common Stock authorized. Management shall also vote all of its shares
in favor of increasing the number of authorized shares of Common Stock;
 
(i)           The Common Stock shall be listed or quoted for trading on any of
(i) NYSE Amex, (ii) the New York Stock Exchange, (iii) the Nasdaq Global Market,
(iv) the Nasdaq Capital Market, (v) the OTC Bulletin Board, or (f) the OTCQX or
OTCQB (each, a “Primary Market”). The Borrower shall promptly secure the listing
of all shares of Common Stock representing any or all of the Conversion Shares
upon each national securities exchange and automated quotation system, if any,
upon which the Common Stock is then listed (subject to official notice of
issuance), and shall maintain such listing of all such securities from time to
time issuable under the terms of the Transaction Documents (as such term is
defined in the Purchase Agreement);
 
(j)           The Borrower shall notify the Lender in writing, promptly upon
learning thereof, of any litigation or administrative proceeding commenced or
threatened against the Borrower involving a claim in excess of $100,000.00;
 


 
8

--------------------------------------------------------------------------------

 


(k)           The Borrower shall use the proceeds from this for its business
operations; and
 
(l)           The Borrower will not issue any instructions to Island Stock
Transfer or any other transfer agent of the Company contrary to the instructions
set forth in the Irrevocable Instructions to Transfer Agent of even date
herewith given by the Borrower to Island Stock Transfer.
 
12.           Trigger Events.  Upon each occurrence of any of the following
events (each, a “Trigger Event”), the Outstanding Balance shall be immediately
and automatically increased to 125% of the Outstanding Balance in effect
immediately prior to the occurrence of such Trigger Event (the “Balance
Adjustment”), and upon the first occurrence of a Trigger Event, the Outstanding
Balance, as adjusted above, shall accrue interest at the rate of 15% per annum
until this Note is repaid in full; provided, however, that notwithstanding
anything to the contrary herein, in no event shall the Balance Adjustment  be
applied more than two (2) times:
 
(a)           Decline in VWAP.  A decline in the average VWAP for the Common
Stock during any consecutive five (5) day trading period to a per share price of
less than $0.0002 (the “Trigger Price”) (as such number may be adjusted for
stock splits, combinations and otherwise as set forth in Section 5 above).
 
(b)           Events of Default. The occurrence of any Event of Default
hereunder (other than an Event of Default under Section 13(i)) that (i) is not
cured for a period exceeding ten (10) business days after notice of a
declaration of such Event of Default from Lender, or (ii) is not waived in
writing by Lender.
 
13.           Default. If any of the events specified below shall occur (each,
an “Event of Default”), (i) the Lender may by written notice to the Borrower
declare the entire Outstanding Balance immediately due and payable without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the other Transaction
Documents to the contrary notwithstanding; provided, however, that upon the
occurrence or existence of any Event of Default described in Section 12(e) or
(g), immediately and without notice, all outstanding obligations payable by the
Borrower hereunder shall automatically become immediately due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained herein or in the other
Transaction Documents to the contrary notwithstanding, (ii) the Lender may
exercise default remedies under and according to the terms of this Note, the
Guaranty and the Security Agreements, and (iii) the Outstanding Balance shall
accrue interest at the rate of 15% per annum until this Note is repaid in full:
 
(a)           Failure to Pay. The Borrower’s failure to make any payment when
due and payable under the terms of this Note including, without limitation, any
payment of costs, fees, interest, principal or other amount due hereunder.
 
(b)           Failure to Deliver Shares. The Borrower’s failure to deliver the
Conversion Shares as provided under Section 4(b) of this Note.
 


 
9

--------------------------------------------------------------------------------

 


(c)           Breaches of Covenants. The Borrower or its subsidiaries, if any,
shall fail to observe or perform any other covenant, obligation, condition or
agreement contained in this Note, the Guaranty, the Security Agreement, or the
other Transaction Documents (as defined in the Purchase Agreement).
 
(d)           Representations and Warranties. Any representation, warranty,
certificate, or other statement (financial or otherwise) made or furnished by or
on behalf of the Borrower to the Lender in writing included in this Note or in
connection with any of the Transaction Documents, or as an inducement to the
Lender to enter into this Note or any of the Transaction Documents, shall be
false, incorrect, incomplete or misleading in any material respect when made or
furnished or becomes false thereafter.
 
(e)           Failure to Pay Debts; Voluntary Bankruptcy. If any of the
Borrower’s assets are assigned to its creditors, if the Borrower fails to pay
its debts generally as they become due, or if the Borrower files any petition,
proceeding, case or action for relief under any bankruptcy, reorganization,
insolvency or moratorium law, rule, regulation, statute or ordinance
(collectively, “Laws and Rules”), or any other Law and Rule for the relief of,
or related to, debtors.
 
(f)           Insufficient Authorized Shares. The Borrower’s failure to maintain
sufficient authorized but unissued shares of Common Stock to honor the
conversion of any note made by the Borrower in favor of the Lender, including
without limitation this Note.
 
(g)           Involuntary Bankruptcy. If any involuntary petition is filed under
any bankruptcy or similar Law or Rule against the Borrower, or a receiver,
trustee, liquidator, assignee, custodian, sequestrator or other similar official
is appointed to take possession of any of the assets or properties of the
Borrower or any guarantor.
 
(h)           Governmental Action. If any governmental or regulatory authority
takes or institutes any action that will materially affect the Borrower’s
financial condition, operations or ability to pay or perform the Borrower’s
obligations under this Note.
 
(i)           Trigger Event. The occurrence of any Trigger Event (other than a
Trigger Event under Section 12(b)) that is not cured by the Borrower within
fifteen (15) days of the occurrence thereof or waived in writing by the Lender.
 
(j)           Cross Default. If after the date of this Note, any default or an
event which, with the passage of time or the giving of notice or both, would
constitute a default, by Borrower, occurs on any note, indenture, purchase
agreement, contract, agreement, or undertaking with respect to Lender or any
affiliate of Lender, it being the intent of Borrower and Lender to cross default
the Transaction Documents with any other loan from Lender to Borrower.
 
(k)           Collection Actions. If any party commences collection procedures
of any kind whatsoever against Borrower or any Collateral (as defined in the
Security Agreements).
 
14.           Ownership Limitation. Notwithstanding the provisions of this Note,
if at any time after the date hereof, the Lender shall or would receive shares
of Common Stock in payment of interest or principal under this Note or upon
conversion of this Note, so that the Lender would, together with other shares of
Common Stock held by it or its Affiliates, own or beneficially own by virtue of
such action or receipt of additional shares of Common Stock a number of shares
exceeding 9.99% of the number of shares of Common Stock outstanding on such date
(the “9.99% Cap”), the Borrower shall not be obligated and shall not issue to
the Lender shares of Common Stock which would exceed the 9.99% Cap, but only
until such time as the 9.99% Cap would no longer be exceeded by any such receipt
of shares of Common Stock by the Borrower. The foregoing limitations are
enforceable, unconditional and non-waivable and shall apply to all Affiliates
and assigns of the Lender.
 


 
10

--------------------------------------------------------------------------------

 


15.           No Rights or Liabilities as Stockholder. This Note does not by
itself entitle the Lender to any voting rights or other rights as a stockholder
of the Borrower. In the absence of conversion of this Note, no provisions of
this Note, and no enumeration herein of the rights or privileges of the Lender,
shall cause the Lender to be a stockholder of the Borrower for any purpose.
 
16.           Binding Effect. This Note shall be binding on the Parties and
their respective heirs, successors, and assigns; provided, however, that the
Borrower shall not assign its rights hereunder in whole or in part without the
express written consent of the Lender. The Lender may assign this Note, in whole
or in part, to any third party in its sole discretion without having to obtain
the Borrower’s consent to such assignment.
 
17.           Governing Law; Venue. The terms of this Note shall be construed in
accordance with the laws of the State of Illinois as applied to contracts
entered into by Illinois residents within the State of Illinois which contracts
are to be performed entirely within the State of Illinois.  With respect to any
disputes arising out of or related to this Note, the Parties consent to the
exclusive personal jurisdiction of, and venue in, the state courts in Illinois
(or in the event of federal jurisdiction, the United States District Court for
the Northern District of Illinois), and hereby waive, to the maximum extent
permitted by law, any objection, including any objection based on forum non
conveniens, to the bringing of any such proceeding in such jurisdiction or to
any claim that such venue of the suite, action or proceeding is improper.
 
18.           Severability. If any part of this Note is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the Parties to the fullest extent permitted by law and the balance of this Note
shall remain in full force and effect.
 
19.            Attorneys’ Fees. If any action at law or in equity is necessary
to enforce this Note or to collect payment under this Note, the Lender shall be
entitled to recover reasonable attorneys’ fees directly related to such
enforcement or collection actions.
 
20.            Amendments and Waivers; Remedies. No failure or delay on the part
of a Party hereto in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to a Party hereto at law, in equity or otherwise. Any amendment,
supplement or modification of or to any provision of this Note, any waiver of
any provision of this Note, and any consent to any departure by either Party
from the terms of any provision of this Note, shall be effective (i) only if it
is made or given in writing and signed by the Borrower and the Lender and (ii)
only in the specific instance and for the specific purpose for which made or
given.
 


 
11

--------------------------------------------------------------------------------

 


21.           Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing.  Any notice, request, demand,
claim or other communication hereunder shall be deemed duly given if it is sent
by registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient, as set forth in the Purchase Agreement. Any
Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth in the Purchase
Agreement using any other means (including personal delivery, expedited courier,
messenger service, facsimile, ordinary mail, or electronic mail), but no such
notice, request, demand, claim or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient or receipt is confirmed electronically or by return mail.  Any Party
may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other Party notice in
any manner herein set forth.
 
22.           Entire Agreement. This Note, together with the Guaranty, the
Security Agreement and the other Transaction Documents, contains the complete
understanding and agreement of the Borrower and Lender and supersedes all prior
representations, warranties, agreements, arrangements, understandings, and
negotiations. THIS NOTE, TOGETHER WITH THE GUARANTY, THE SECURITY AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY ALLEGED PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
23.           Lawful Interest. It being the intention of the Lender and the
Borrower to comply with all applicable laws with regard to the interest charged
hereunder, it is agreed that, notwithstanding any provision to the contrary in
this Note or any other Transaction Document, no such provision, including
without limitation any provision of this Note providing for the payment of
interest or other charges, shall require the payment or permit the collection of
any amount in excess of the maximum amount of interest permitted by law to be
charged for the use or detention, or the forbearance in the collection, of all
or any portion of the indebtedness evidenced by this Note or by any extension or
renewal hereof (“Excess Interest”). If any Excess Interest is provided for, or
is adjudicated to be provided for, in this Note or any other Transaction
Document, then in such event:
 
(a)           the provisions of this Section 23 shall govern and control;
 
(b)           the Borrower shall not be obligated to pay any Excess Interest;
 
(c)           any Excess Interest that the Lender may have received hereunder
shall, at the option of the Lender, be (i) applied as a credit against the
principal balance due under this Note or the accrued and unpaid interest thereon
not to exceed the maximum amount permitted by law, or both, (ii) refunded to the
Borrower, or (iii) any combination of the foregoing;
 


 
12

--------------------------------------------------------------------------------

 


(d)           the applicable interest rate or rates shall be automatically
subject to reduction to the maximum lawful rate allowed to be contracted for in
writing under the applicable governing usury laws, and this Note and the
Transaction Documents shall be deemed to have been, and shall be, reformed and
modified to reflect such reduction in such interest rate or rates; and
 
(e)           the Borrower shall not have any action or remedy against the
Lender for any damages whatsoever or any defense to enforcement of this Note or
arising out of the payment or collection of any Excess Interest.
 
24.           Cross Default. Borrower has executed additional promissory notes
in favor of Lender, including without limitation the following (“Other
Indebtedness”): (a) Consolidated Secured Convertible Promissory Note dated
August 12, 2011, in the principal amount of $525,856.91; (b) Convertible
Promissory Note dated July 1, 2011, in the principal amount of $72,500, (c)
Secured Convertible Promissory Note dated July 15, 2011, in the principal amount
of $65,000, (d) Secured Convertible Promissory Note dated August 1, 2011, in the
principal amount of $65,000, and (e) Secured Convertible Promissory Note dated
August 15, 2011, in the principal amount of $65,000. Any default under this Note
or any of the promissory notes constituting the Other Indebtedness shall result
in a cross default of this Note and the Other Indebtedness, thereby accelerating
all amounts owing under this Note and the Other Indebtedness and permitting
Lender to immediately pursue all of its available rights and remedies, as
applicable.
 
[Remainder of page intentionally left blank]


 
13

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower has executed this Note as of the date set forth
above.


Exhibit
Exhibit A – Notice of Conversion


 

 
HELIX WIND, CORP.




By:  /s/ James Tilton
      Name: James Tilton
      Title:   Chief Operating Officer

 

 




 


 
ACKNOWLEDGED, ACCEPTED AND AGREED:
 


ST. GEORGE INVESTMENTS, LLC
 
By: Fife Trading, Inc., Manager




     By: /s/ John M. Fife
           John M. Fife, President
 
 


 
14

--------------------------------------------------------------------------------

 




EXHIBIT A


NOTICE OF CONVERSION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 